Citation Nr: 1504569	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected lumbar strain with degenerative disc disease, evaluated as 20 percent disabling.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 2004.  He also had a period of active duty for training from March 3, 1987, to August 25, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which awarded an evaluation of 20 percent for service-connected lumbar strain, effective November 19, 2008.

On May 19, 2011, the Veteran testified at a Board hearing by video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The instant matter was previously before the Board in September 2011, at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development.  The AOJ thereafter readjudicated the claim and denied it via a November 2012 supplemental statement of the case (SSOC).  Although the case was returned to the Board that same month, the case was first sent to The American Legion (the Veteran's then-appointed representative) for review.  It appears from VACOLS and notations in the Veteran's CAPRI records contained in his VBMS file that his claims folder was then transferred to VBA on account of the fact that he had filed a number of other claims prior to his separation from National Guard service.  Indeed, a December 2013 "OEF/OIF Telephone Encounter Note" states that communication with the RO in Lincoln, Nebraska, revealed that the Veteran's lumbar spine increased rating claim "was deferred by the IDES [(Integrated Disability Evaluation System)] claims process as [the increased rating] claim was already under appeal," and "IDES claims take precedence over other claims, so [the V]eteran's file ha[d] just recently been returned from Seattle to D.C."  VACOLS indicates that the Veteran's claims folder was then again referred to The American Legion, who, in December 2014, correctly indicated that they no longer represented the Veteran in the matter currently before the Board.  In this regard, the Board notes that the Veteran's VBMS file contains a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated in June 2014, which was executed in favor of the National Association of County Veterans Service Officers, thus revoking The American Legion's previous appointment.

The Board acknowledges that it does not appear as though the National Association of County Veterans Service Officers has had the opportunity to review or present argument on the Veteran's claim that is before the Board.  However, as that claim is being remanded, the Veteran's current representative will have the opportunity to review the claim on remand.

Regarding the issue of entitlement to service connection for coronary artery disease, that claim was denied by the RO in August 2014.  The Veteran filed a notice of disagreement (NOD) as to that denial in October 2014.  Although the issue of entitlement to service connection for coronary artery disease was not certified for appeal, the Board will address this issue for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  


REMAND

The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2014).  Furthermore, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2014); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  But see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).

As noted in the introduction, the current claim was re-certified to the Board in December 2012.  Since that time, a substantial amount of evidence pertinent to rating the severity of the Veteran's lumbar spine disability has been associated with the claims folder, to include his Virtual VA and VBMS files.  The evidence includes private treatment records, VA treatment records, and records from the National Guard, to include the December 2013 report of the Informal Physical Evaluation Board (PEB) proceedings (found in a document identified as "DES Exit Interview Checklist" in Virtual VA), and documents related to the PEB proceedings, to include the Medical Evaluation Board's findings, showing that the Veteran was found to be physically unfit for service due to degenerative disc disease, degenerative spondylosis and facet arthrosis with right and left lower extremity radiculopathy.  The evidence also includes the report of a VA spine examination likely conducted in January 2013, as well as statements from the Veteran describing a progressive worsening of his lumbar spine disability.  The evidence further shows that the Veteran has now been medically retired from the Nebraska National Guard due to his back disability.  

Accordingly, the Board finds that a remand of the Veteran's claim for a higher evaluation for his service-connected lumbar spine disability is required for the issuance of an SSOC.  The Board finds that the Veteran should also be scheduled for new VA examination in connection with his claim because the last VA examination was conducted approximately two years ago and the evidence suggests that his disability may have increased in severity since that time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, the AOJ should also ensure that all relevant records from the State Surgeon have been obtained an associated with the record.  As noted in its September 2011 action, during his 2011 hearing, the Veteran reported that he had been examined by the State Surgeon on May 7, 2011.  A review of the record currently before the Board does not reveal the report of this examination.  The Board notes, however, that there is an indication in the "OEF/OIF Telephone Encounter Note" discussed above that the Lincoln RO has also created a temporary claims file.  Thus, the AOJ should review all of the Veteran's various claims files to determine whether the Nebraska State Surgeon General's Office responded to a July 2012 request for information.  If the May 2011 examination report was received, it should be clearly identified in the record.  If no response was received from the State Surgeon, additional efforts to obtain the previously requested information should be undertaken.  

Additionally, as noted in the introduction, the Veteran filed a timely NOD as to the August 2014 denial of service connection for coronary artery disease.  To date, however, no SOC has been furnished concerning this issue outlined above, or at least no SOC has been associated with the Veteran's paper or paperless claims files that are now before the Board (as of January 28, 2015).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to service connection for coronary artery disease.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if the Veteran perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  If one has not already been issued, the AOJ must issue a SOC addressing the issue of entitlement to service connection for coronary artery disease.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, an appeal is timely filed, the issue should be returned to the Board for further appellate consideration.

2.  Any temporary claims folder kept at the Lincoln RO should be obtained.  The AOJ should the review all of the Veteran's various claims files to determine whether the Nebraska State Surgeon General's Office responded to a July 2012 request for information and, if so, whether a copy of a May 2011 examination report was received.  If that examination report was received, it should be clearly identified in the record.  If no response was received from the State Surgeon, additional efforts to obtain the previously requested information, to specifically include a copy of the May 2011 examination report discussed by the Board in its September 2011 action, should be undertaken.  

3.  The AOJ should ensure that all relevant VA treatment records dated since November 2014 have been associated with the Veteran's claims file.  

4.  The AOJ should thereafter schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected disability and fully describe the extent and severity of those symptoms.  (The Board points out that the Veteran is already in receipt of VA disability compensation for radiculopathy of the lower extremities.)  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected low back disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Functional losses due to such problems should be equated to additional range-of-motion lost (beyond what is shown clinically).  

The examiner should also determine whether the Veteran has had incapacitating episodes, as defined by regulation, due to his disc syndrome and indicate the duration and frequency of any such episodes.

The examiner should also comment on the Veteran's employment.  If it is determined that the Veteran is not currently working, the examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected back disability with radiculopathy.

All findings and opinions should be set forth in detail and explained in the context of the record.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to an increased evaluation for a low back disability with radiculopathy.  The Veteran's claim for an increased rating for must be considered on a de novo basis in light of the additional evidence associated with the claims folder since the issuance of the last SSOC in 2012.  The AOJ should consider whether higher ratings are warranted at any point during the claim period, especially given that some of the evidence received after the November 2012 SSOC was issued relates to the severity of the Veteran's back condition prior to that time, and the potential applicability of staged ratings should be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  (If it is determined that the Veteran is not currently working, the AOJ should also specifically consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's increased rating claim.)  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and he and his newly appointed representative should be afforded an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

